EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ziyou Zhou (Reg. # 79,975) on 08/11/2022.
The application has been amended as follows: 
1. (Currently Amended) An information indication method, performed by a first terminal device, comprising:
 receiving transmission feature parameter from a network device, wherein by the first terminal device to a second terminal device on a sidelink (SL), and the transmission feature parameter comprises demodulation reference signal (DMRS) configuration parameter, wherein the DMRS configuration parameter includes a time-domain configuration parameter and a frequency-domain configuration parameter, wherein the time-domain configuration parameter includes at least one of a quantity of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the DMRS or a time-domain location parameter of the DMRS, wherein the frequency-domain configuration parameter includes at least one of a quantity of subcarriers of the DMRS or a frequency-domain location parameter of the DMRS; and
sending the transmission feature information to [[a]] the second terminal device for the second terminal device to demodulate the physical channel.

2. (Previously Presented) The information indication method according to claim 1, wherein the transmission feature parameter is used to send a physical sidelink shared channel (PSSCH) on the SL; and
the sending the transmission feature information to the second terminal device comprises:
sending a physical sidelink control channel (PSCCH) to the second terminal device, wherein the PSCCH carries the transmission feature parameter.

3. (Previously Presented) The information indication method according to claim 1, wherein
the transmission feature information comprises at least one of a subcarrier spacing (SCS), a cyclic prefix (CP), or a bandwidth part (BWP), and at least one of the SCS, the CP, or the BWP has a first mapping relationship with the DMRS configuration parameter to enable the second terminal device to determine the DMRS configuration parameter from the at least one of the SCS, the CP, or the BWP;
or,
the transmission feature parameter further comprises at least one of the SCS, the CP, or the BWP, the transmission feature information comprises the DMRS configuration parameter, and the at least one of the SCS, the CP, or the BWP has a second mapping relationship with the DMRS configuration parameter to enable the second terminal device to determine the at least one of the SCS, the CP, or the BWP from the DMRS configuration parameter;
or,
the transmission feature information comprises a synchronization signal, and a sequence value of the synchronization signal has a third mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the synchronization signal;
or,
the transmission feature information comprises broadcast information and a synchronization signal, and a time-domain transmit location and frequency-domain transmit location relationship between the broadcast information and the synchronization signal has a fourth mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the time-domain transmit location and frequency-domain transmit location relationship.

4. (Previously Presented) The information indication method according to claim 1, wherein the sending the transmission feature information to a second terminal device comprises:
sending broadcast information to the second terminal device, wherein at least one of an SCS, a CP, a BWP, or the DMRS configuration parameter that is used by the first terminal device for sending the broadcast information has a fifth mapping relationship with the transmission feature parameter  to enable the second terminal device to determine the transmission feature parameter from the at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter.

5. (Previously Presented) The information indication method according to claim 1, wherein
the transmission feature information comprises a synchronization signal, and at least one of an SCS, a CP, a BWP, or the DMRS configuration parameter that is used by the first terminal device for sending the synchronization signal has a sixth mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter.

6. (Previously Presented) The information indication method according to claim 1, wherein after the sending the transmission feature information to a second terminal device, the method further comprising:
updating the transmission feature parameter; and
sending updated transmission feature information based on a specified time period, wherein the updated transmission feature information is used to indicate the updated transmission feature parameter.

7. (Previously Presented) The information indication method according to claim 1, wherein after the sending the transmission feature information to a second terminal device, the method further comprising:
updating the transmission feature parameter based on a reference factor, wherein the reference factor comprises at least one of a moving characteristic or a service characteristic; and
sending updated transmission feature information, wherein the updated transmission feature information is used to indicate the updated transmission feature parameter.

8. (Previously Presented) An information indication method for information received from a first terminal device, performed by a second terminal device, comprising:
receiving transmission feature information, wherein the transmission feature information is used to indicate a transmission feature parameter, and the transmission feature parameter comprises demodulation reference signal (DMRS) configuration parameter; and
determining the transmission feature parameter based on the transmission feature information, wherein the transmission feature parameter is used to demodulate a physical channel that is sent by the first terminal device to the second terminal device on a sidelink (SL), wherein the DMRS configuration parameter includes a time-domain configuration parameter and a frequency-domain configuration parameter, wherein the time-domain configuration parameter includes at least one of a quantity of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the DMRS or a time-domain location parameter of the DMRS, wherein the frequency-domain configuration parameter includes at least one of a quantity of subcarriers of the DMRS or a frequency-domain location parameter of the DMRS.

9. (Original) The information indication method according to claim 8, wherein the receiving transmission feature information comprises:
receiving the transmission feature information from the first terminal device.

10. (Previously Presented) The information indication method according to claim 9, wherein the transmission feature parameter is used to demodulate a physical sidelink shared channel (PSSCH) sent by the first terminal device; and
the determining the transmission feature parameter based on the transmission feature information comprises:
receiving a physical sidelink control channel (PSCCH) from the first terminal device, wherein the PSCCH carries the transmission feature parameter; and
determining the transmission feature parameter based on the PSCCH.

11. (Previously Presented) The information indication method according to claim 9, wherein 
the transmission feature information comprises at least one of a subcarrier spacing (SCS), a cyclic prefix (CP), or a bandwidth part (BWP), and
the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the transmission feature information and a first mapping relationship, wherein the first mapping relationship is a mapping relationship between the DMRS configuration parameter and the at least one of the SCS, the CP, or the BWP to enable the second terminal device to determine the DMRS configuration parameter from the at least one of the SCS, the CP, or the BWP; or,
the transmission feature parameter further comprises at least one of the SCS, the CP, or the BWP, and the transmission feature information comprises the DMRS configuration parameter, and
the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the transmission feature information and a second mapping relationship, wherein the second mapping relationship is a mapping relationship between the DMRS configuration parameter and the at least one of the SCS, the CP, or the BWP to enable the second terminal device to determine the at least one of the SCS, the CP, or the BWP from the DMRS configuration parameter; or,
the transmission feature information comprises a synchronization signal, and
the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the transmission feature information and a third mapping relationship, wherein the third mapping relationship is a mapping relationship between a sequence value of the synchronization signal and the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the synchronization signal; or,
the transmission feature information comprises broadcast information and a synchronization signal, and
the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the transmission feature information and a fourth mapping relationship, wherein the fourth mapping relationship is a mapping relationship between the transmission feature parameter and a time-domain transmit location and frequency-domain transmit location relationship between the broadcast information and the synchronization signal to enable the second terminal device to determine the transmission feature parameter from the time-domain transmit location and frequency-domain transmit location relationship.

12. (Previously Presented) The information indication method according to claim 9, wherein broadcast information is received from the first terminal device; and
the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the broadcast information and a fifth mapping relationship, wherein the fifth mapping relationship is a mapping relationship between the transmission feature parameter, and at least one of an SCS, a CP, a BWP, or the DMRS configuration parameter that is used by the first terminal device for sending the broadcast information to enable the second terminal device to determine the transmission feature parameter from the at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter.

13. (Previously Presented) The information indication method according to claim 9, wherein the transmission feature information comprises a synchronization signal; and
the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the transmission feature information and a sixth mapping relationship, wherein the sixth mapping relationship is a mapping relationship between the transmission feature parameter, and at least one of an SCS, a CP, a BWP, or the DMRS configuration parameter that is used by the first terminal device for sending the synchronization signal to enable the second terminal device to determine the transmission feature parameter from the at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter.

14. (Original) The information indication method according to claim 9, wherein the receiving the transmission feature information from the first terminal device comprises:
receiving updated transmission feature information from the first terminal device based on a specified time period, wherein the updated transmission feature information is used to indicate an updated transmission feature parameter, and the updated transmission feature parameter is obtained by the first terminal device by updating the transmission feature parameter.

15. (Currently Amended) A first terminal device, comprising:
a processor configured to:
receive transmission feature parameter from a network device, wherein by the first terminal device to a second terminal device on a sidelink (SL), and the transmission feature parameter comprises demodulation reference signal (DMRS) configuration parameter, wherein the DMRS configuration parameter includes a time-domain configuration parameter and a frequency-domain configuration parameter, wherein the time-domain configuration parameter includes at least one of a quantity of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the DMRS or a time-domain location parameter of the DMRS, wherein the frequency-domain configuration parameter includes at least one of a quantity of subcarriers of the DMRS or a frequency-domain location parameter of the DMRS; and
send the transmission feature information to [[a]] the second terminal device for the second terminal device to demodulate the physical channel.

16. (Previously Presented) The first terminal device according to claim 15, wherein the transmission feature parameter is used to send a physical sidelink shared channel (PSSCH) on the SL; and
the send the transmission feature information to a second terminal device comprises:
send a physical sidelink control channel (PSCCH), wherein the PSCCH carries the transmission feature parameter.

17. (Previously Presented) The first terminal device according to claim 15, wherein
the transmission feature information comprises at least one of a subcarrier spacing (SCS), a cyclic prefix (CP), or a bandwidth part (BWP), and at least one of the SCS, the CP, or the BWP has a first mapping relationship with the DMRS configuration parameter to enable the second terminal device to determine the DMRS configuration parameter from the at least one of the SCS, the CP, or the BWP;
or,
the transmission feature parameter further comprises at least one of the SCS, the CP, or the BWP, the transmission feature information comprises the DMRS configuration parameter, and the at least one of the SCS, the CP, or the BWP has a second mapping relationship with the DMRS configuration parameter to enable the second terminal device to determine the at least one of the SCS, the CP, or the BWP from the DMRS configuration parameter;
or,
the transmission feature information comprises a synchronization signal, and a sequence value of the synchronization signal has a third mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the synchronization signal;
or,
the transmission feature information comprises broadcast information and a synchronization signal, and a time-domain transmit location and frequency-domain transmit location relationship between the broadcast information and the synchronization signal has a fourth mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the time-domain transmit location and frequency-domain transmit location relationship.

18. (Previously Presented) The first terminal device according to claim 15, wherein the processor further be configured to:
send broadcast information to the second terminal device, wherein at least one of an SCS, a CP, a BWP, or the DMRS configuration parameter that is used by the first terminal device for sending the broadcast information has a fifth mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter.

19. (Previously Presented) The first terminal device according to claim 15, wherein
the transmission feature information comprises a synchronization signal, and at least one of an SCS, a CP, a BWP, or the DMRS configuration parameter that is used by the first terminal device for sending the synchronization signal has a sixth mapping relationship with the transmission feature parameter to enable the second terminal device to determine the transmission feature parameter from the at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter.

20. (Previously Presented) The first terminal device according to claim 15, wherein the processor further be configured to:
update the transmission feature parameter; and
send updated transmission feature information based on a specified time period, wherein the updated transmission feature information is used to indicate the updated transmission feature parameter.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “receiving transmission feature parameter from a network device, wherein the transmission feature parameter is used to send a physical channel by the first terminal device to a second terminal device on a sidelink (SL) and the transmission feature parameter comprises demodulation reference signal (DMRS) configuration parameter, wherein the DMRS configuration parameter includes a time-domain configuration parameter and a frequency-domain configuration parameter, wherein the time-domain configuration parameter includes at least one of a quantity of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the DMRS or a time-domain location parameter of the DMRS, wherein the frequency-domain configuration parameter includes at least one of a quantity of subcarriers of the DMRS or a frequency-domain location parameter of the DMRS”, in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 5/30/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415